DETAILED ACTION
The instant application having Application No. 16/933301 filed on July 20, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 11, 2019 (KR10-2019-0112778).


Claim Objections
Claims 7 and 19 are objected to because of the following informalities:
Claims 7 and 19 recite “attempt to receive page information”, which should be “attempt to receive the page information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-8, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 4-5, 7-8, 17, and 19-20 recite various limitations where the device “attempt[s] to” perform some operation. For example, the claims recite “attempt to receive the page information …”; however, it is unclear if the device actually performs these steps of receiving the page information or not. Additionally, the independent claims 1 and 16 have already “receive[d] page information”; therefore, the dependent claims later “attempt[ing] to receive the page information” makes it unclear if the page information was actually received in the independent claims or not. 
“When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential)”.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution.

Allowable Subject Matter
Claims 1 and 16 are indicated as containing allowable subject matter. The primary reason for the indication of allowable subject matter of the claims is the inclusion of the limitation, inter alia, “establish a first link with a first external electronic device, synchronize a secret key generation scheme with the first external electronic device based on information obtained while establishing the first link, receive page information transmitted from a second external electronic device, based on Bluetooth address information of the first external electronic device, the Bluetooth address information being obtained while establishing the first link, generate a link key used for a second link between the first external electronic device and the second external electronic device, based on the synchronized secret key generation scheme, and receive an encrypted data packet transmitted over the second link from the second external electronic device using the generated link key". The closest prior art of record includes:
Miller (US 2016/0112825) – teaches connecting two wireless ear buds to a mobile phone using the Bluetooth protocol. The active sink device pairs with the passive sink device. Then the active sink device pairs with the mobile phone and generates a shared key and the active sink device shares the key with the passive sink device. Then the mobile phone sends a media stream to the active sink device and the passive sink device.
Nidd (US 2002/0120750) – teaches Bluetooth devices going into inquiry and page scan mode in order to initiate the process of establishing a new connection. Nidd also teaches that in inquiry mode the device discovers what devices are in range as well as their device addresses and clocks and then goes into page scan mode to initiate a connection with the discovered device which is also in page scan mode. For example, a mobile device [second electronic device] sends an inquiry request to connect to the Bluetooth device [electronic device], the Bluetooth device sends back an inquiry response which includes its Bluetooth address and clock and then goes into page scan mode to begin the connection.
Moon (US 2007/0297440) – teaches a Bluetooth host sending an inquiry request to a Bluetooth device and receiving back an inquiry response including the address of the Bluetooth device and its page scan mode and clock offset.
Lee (US 2011/0063103) – teaches the Bluetooth connection procedure including inquiry and page scan modes to exchange device addresses and clock information.
Camp (US 2011/0126014) – teaches two Bluetooth devices exchanging time information during the pairing procedure that will be input into a key generation algorithm to generate a common key between the two devices.
Ahmed (US 2014/0147122) – teaches pairing two Bluetooth devices using a page message.
Hsieh (US 2016/0098244) – teaches synching audio between two Bluetooth speakers.
Ueda (US 2019/0174557) – teaches transmitting audio between a phone and headset where cloned headsets also receive the audio using the phones Bluetooth address and link key.
However, the combination of limitations such as the electronic device “synchronize a secret key generation scheme with the first external electronic device based on information obtained while establishing the first link, receive page information transmitted from a second external electronic device, based on Bluetooth address information of the first external electronic device, the Bluetooth address information being obtained while establishing the first link, generate a link key used for a second link between the first external electronic device and the second external electronic device, based on the synchronized secret key generation scheme” as currently claimed cannot be found in the cited prior art of record.
Dependent claims 2-8 and 17-20 are also objected to as containing allowable subject matter for the same reasons as cited above.

Claim 9 is indicated as containing allowable subject matter. The primary reason for the indication of allowable subject matter of the claims is the inclusion of the limitation, inter alia, “establish a first link with a first external electronic device, synchronize a secret key generation scheme with the first external electronic device based on information obtained while establishing the first link, perform a page scan based on Bluetooth address information of the electronic device, receive a signal for requesting to establish a second link from a second external electronic device, and pair with the second external electronic device based on the synchronized secret key generation scheme". The closest prior art of record includes:
Miller (US 2016/0112825) – teaches connecting two wireless ear buds to a mobile phone using the Bluetooth protocol. The active sink device pairs with the passive sink device. Then the active sink device pairs with the mobile phone and generates a shared key and the active sink device shares the key with the passive sink device. Then the mobile phone sends a media stream to the active sink device and the passive sink device.
Nidd (US 2002/0120750) – teaches Bluetooth devices going into inquiry and page scan mode in order to initiate the process of establishing a new connection. Nidd also teaches that in inquiry mode the device discovers what devices are in range as well as their device addresses and clocks and then goes into page scan mode to initiate a connection with the discovered device which is also in page scan mode. For example, a mobile device [second electronic device] sends an inquiry request to connect to the Bluetooth device [electronic device], the Bluetooth device sends back an inquiry response which includes its Bluetooth address and clock and then goes into page scan mode to begin the connection.
Moon (US 2007/0297440) – teaches a Bluetooth host sending an inquiry request to a Bluetooth device and receiving back an inquiry response including the address of the Bluetooth device and its page scan mode and clock offset.
Lee (US 2011/0063103) – teaches the Bluetooth connection procedure including inquiry and page scan modes to exchange device addresses and clock information.
Camp (US 2011/0126014) – teaches two Bluetooth devices exchanging time information during the pairing procedure that will be input into a key generation algorithm to generate a common key between the two devices.
Ahmed (US 2014/0147122) – teaches pairing two Bluetooth devices using a page message.
Hsieh (US 2016/0098244) – teaches synching audio between two Bluetooth speakers.
Ueda (US 2019/0174557) – teaches transmitting audio between a phone and headset where cloned headsets also receive the audio using the phones Bluetooth address and link key.
However, the concept of synching a key generation scheme between two devices and using that key generation scheme to pair with a third device as found in the current combination of limitations such as the electronic device “synchronize a secret key generation scheme with the first external electronic device based on information obtained while establishing the first link … and pair with the second external electronic device based on the synchronized secret key generation scheme” as currently claimed cannot be found in the cited prior art of record.
Dependent claims 10-15 are also objected to as containing allowable subject matter for the same reasons as cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498